DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4, 6-7 and 9-18 are directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4-29-21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Anthony Marino on 11-3-21.

The application has been amended as follows: 

Rejoin claims 19-20

Cancel claims 5 and 8

Amend claims 1, 19 and 20 as follows:

1. (Currently Amended) A hair collector apparatus comprising:
a brush;
a base portion comprising: 
a housing; [[and]] 
a motor 
a first hub configured to: 
hold a first end of the brush; and
release the brush from the housing when a removal force is applied to the first end of the brush; and
a visor adjustably coupled to the base portion and covering the brush in a neutral position of the visor, wherein:
the removal force is applied when the visor is lifted from the neutral position; and
the first hub is further configured to disengage from holding the first end of the brush when the visor is lifted from the neutral position.


19. (Currently Amended) A method of providing a hair collector apparatus, the method comprising:
providing a brush;
providing a base portion comprising: 
a housing; [[and]] 
a motor 
a first hub configured to:
hold a first end of the brush; and
release the brush from the housing when a removal force is applied to the first end of the brush; and
providing a visor adjustably coupled to the base portion and configured to cover the brush in a neutral position of the visor, wherein:
the removal force is applied when the visor is lifted from the neutral position; and
the first hub is further configured to disengage from holding the first end of the brush when the visor is lifted from the neutral position.

20. (Currently Amended) A method of using a hair collector apparatus, the method comprising:
mounting the hair collector apparatus to a fixed surface, wherein the hair collector apparatus comprises: 
a brush; 
a base portion comprising: 
a housing;
a motor; and
a first hub configured to:
hold a first end of the brush; and

a visor adjustably coupled to the base portion; and
pulling down the visor from a neutral position of the visor covering the brush to uncover the brush , wherein:
the removal force is applied when the visor is lifted from the neutral position; and
the first hub is further configured to disengage from holding the first end of the brush when the visor is lifted from the neutral position.


Add new claims 21-22:


21. (New) The method of claim 19, wherein:
a first side of the first hub is configured to engage with the first end of the brush;
a second side of the first hub opposite the first side comprises a loop; and
the visor comprises a hook configured to engage with the loop and apply the removal force when the visor is lifted from the neutral position thereby causing the first hub to disengage from holding the first end of the brush.


22. (New) The method of claim 20, wherein:
a first side of the first hub is configured to engage with the first end of the brush;
a second side of the first hub opposite the first side comprises a loop; and
the visor comprises a hook configured to engage with the loop and apply the removal force when the visor is lifted from the neutral position thereby causing the first hub to disengage from holding the first end of the brush.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIN F BERGNER/Examiner, Art Unit 1713